
	
		III
		109th CONGRESS
		2d Session
		S. RES. 489
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2006
			Mr. Frist (for himself,
			 Mr. Reid, Mrs.
			 Hutchison, Mr. Cornyn,
			 Mr. Stevens, Mr. Akaka, Mr.
			 Alexander, Mr. Allard,
			 Mr. Allen, Mr.
			 Baucus, Mr. Bayh,
			 Mr. Bennett, Mr. Biden, Mr.
			 Bingaman, Mr. Bond,
			 Mrs. Boxer, Mr.
			 Brownback, Mr. Bunning,
			 Mr. Burns, Mr.
			 Burr, Mr. Byrd,
			 Ms. Cantwell, Mr. Carper, Mr.
			 Chafee, Mr. Chambliss,
			 Mrs. Clinton, Mr. Coburn, Mr.
			 Cochran, Mr. Coleman,
			 Ms. Collins, Mr. Conrad, Mr.
			 Craig, Mr. Crapo,
			 Mr. Dayton, Mr.
			 DeMint, Mr. DeWine,
			 Mr. Dodd, Mrs.
			 Dole, Mr. Domenici,
			 Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mr. Hagel, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Jeffords, Mr. Johnson, Mr.
			 Kennedy, Mr. Kerry,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lott, Mr.
			 Lugar, Mr. Martinez,
			 Mr. McCain, Mr.
			 McConnell, Mr. Menendez,
			 Ms. Mikulski, Ms. Murkowski, Mrs.
			 Murray, Mr. Nelson of
			 Florida, Mr. Nelson of
			 Nebraska, Mr. Obama,
			 Mr. Pryor, Mr.
			 Reed, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Salazar, Mr. Santorum, Mr.
			 Sarbanes, Mr. Schumer,
			 Mr. Sessions, Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Sununu, Mr. Talent,
			 Mr. Thomas, Mr.
			 Thune, Mr. Vitter,
			 Mr. Voinovich, Mr. Warner, and Mr.
			 Wyden) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Relative to the death of Lloyd Bentsen,
		  distinguished member of the United States Senate.
	
	
		Whereas Lloyd Bentsen was born in Mission, Texas, on
			 February 11, 1921, to the children of first generation citizens of the United
			 States;
		Whereas Lloyd Bentsen began his service to the United
			 States as a pilot in the Army Air Forces during World War II;
		Whereas, at the age of 23, Lloyd Bentsen was promoted to
			 the rank of Major and given command of a squadron of 600 men;
		Whereas, because of his heroic efforts during World War
			 II, Lloyd Bentsen was awarded the Distinguished Flying Cross, the highest
			 commendation of the Air Force for valor in combat, and the Air Medal with 3 Oak
			 Clusters;
		Whereas, after his service in the military, Lloyd Bentsen
			 returned to Texas to serve as a judge for Hidalgo County and was then elected
			 to 3 consecutive terms in the House of Representatives;
		Whereas, after a successful business career, Lloyd Bentsen
			 desired to return to public life;
		Whereas, in 1970, Lloyd Bentsen was elected to serve as a
			 Senator from Texas, and did so with distinction for 22 years;
		Whereas the illustrious career of Lloyd Bentsen also
			 included a Vice Presidential nomination in 1988;
		Whereas Lloyd Bentsen retired from the Senate in 1993 to
			 serve as the 69th Secretary of the Treasury;
		Whereas Lloyd Bentsen was awarded the Presidential Medal
			 of Freedom in 1999 for his meritorious contributions to the United
			 States;
		Whereas the record of Lloyd Bentsen demonstrates his
			 outstanding leadership and his dedication to public service; and
		Whereas Lloyd Bentsen will be remembered for his faithful
			 service to Texas and the United States: Now, therefore, be it
		
	
		That the Senate honors the life and legacy
			 of Lloyd Bentsen;
		That the
			 Senate extends its warmest sympathies to the family members and friends of
			 Lloyd Bentsen; and
		That when the
			 Senate adjourns today, it stand adjourned as a further mark of respect to the
			 memory of the Honorable Lloyd Bentsen.
		
